DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of applicant’s amendment filed October 25, 2022.  Claims 1-34 have been canceled without prejudice.  Claims 35-56 are pending with claims 48-56 withdrawn as being drawn to a non-elected invention and/or species.
	Applicant’s arguments with respect to claims 35-47 have been considered but are moot in view of the new ground of rejection.

Election/Restrictions
The Examiner notes at this time the claims are not directed to an allowable product, the restriction is being maintained and the claims will not be rejoined.  
Applicant’s election without traverse of the apparatus of Group 1 and Species B- Figures 2a-b, 3a-d, 5a-d, claims 37-47 in the reply filed on May 29, 2022 is acknowledged.
Claims 48-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 29, 2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-36, 38-47 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chanduszko (US 2013/0296925)
Regarding claims 35-36, Chandusczko discloses an implantable tissue anchor for delivery in a constrained state within a deployment tool, the implantable tissue anchor comprising: an anchor shaft (Ref 22); an anchor head (Ref 40, 42), which is fixed to a proximal portion of the anchor shaft (Ref 22; where Ref 40, 42 is fixed to the proximal end of Ref 22), and which is removably coupled to the deployment tool, such that the implantable tissue anchor is implantable entirely within a body of a subject upon removal of the deployment tool from the body of the subject (Para [0026]; Figure 9a-h; where the anchor is deliverable using a delivery sheath (i.e. deployment tool)); and a tissue-coupling element (Ref 30, 32), which (a) extends from a distal end of the anchor shaft (Ref 30, 32, 22; where Figures 2b-d, 6A-C for example show that the element Ref 30 extends from a distal end of Ref 22), (b) comprises a wire and a tip, which is fixed to a distal end of the wire (See Figure 6A below), and has, at a widest longitudinal site along the tip, a greatest tip outer cross-sectional area that equals at least 150% or 200% of an average wire cross-sectional area of the wire (See Figure 6A below; additionally, where Figures 2A, 2E, 2I-K, 7A-C show that the diameter of the tip is larger than two of the wires and therefore has at a widest longitudinal site along the tip, a greatest tip outer cross-sectional area that equals at least 200% (since at least two of the wire diameters can be seen to fall within the diameter of the tip) of an average wire cross-sectional area of the wire), and (c) is shaped as an open shape (Ref 30, 32; where Figures 2F-2, 6A-E show that you can pass from below the tissue coupling element to above the tissue coupling element and therefore the tissue coupling element is being interpreted as an open shape) that is generally orthogonal to the anchor shaft when the implantable tissue anchor is unconstrained by the deployment tool (Ref 30, 32, 22; where Figure 2G, H , 3C-5B, 6B-C, 7A-B, 9F-H show that the tissue coupling element is generally orthogonal to the shaft Ref 22 when unconstrained by the deployment tool and deployed at a desired site).  

    PNG
    media_image1.png
    475
    873
    media_image1.png
    Greyscale

Regarding claim 38, Chandusczko discloses that the tip comprises a frustoconical portion (Figure 7B; where the tip is the frustoconical piece to the right of Ref 32).  
Regarding claim 39, Chandusczko discloses that the anchor shaft has a central longitudinal axis that is straight when the implantable tissue anchor is unconstrained by the deployment tool (Ref 22; where Figures 6C, 7B, 9G, 9H show that the shaft Ref 22 has a central longitudinal axis that is straight when the anchor is unconstrained).  
Regarding claim 40, Chandusczko discloses that the anchor shaft and the tissue-coupling element are integral to one another  (Ref 22, 30, 32; Figures 2A, E, I-L; Para [0050]; where the shaft and the tissue coupling element are all cut from the same tube and are therefore being interpreted as being integral). 
Regarding claim 41, Chandusczko discloses that the open shape is an open loop having more than one turn when the implantable tissue anchor is unconstrained by the deployment tool (See Figure 6A above; where Figures 6b-c show the open shape in a position when the anchor is unconstrained by the deployment tool).  
Regarding claim 42, Chandusczko discloses that the open loop is shaped as a spiral when the implantable tissue anchor is unconstrained by the deployment tool (See Figure 6A above; where the first turn and the second turn form the spiral; where Figures 6b-c show the spiraled open shape in a position when the anchor is unconstrained by the deployment tool).  
Regarding claim 43, Chandusczko discloses that the spiral is shaped as an elliptical spiral when the implantable tissue anchor is unconstrained by the deployment tool (See Figure 6A above, where the first and second turns form the spiral; where Figures 2C-D,G-H, 4a, 5A, 6b-c show the spiral open shape in a position when the anchor is unconstrained by the deployment tool; where the Figures show that the spiral open shape does not form a perfect circle and is shaped as an elliptical spiral shape). 
Regarding claim 44, Chandusczko discloses that the wire extends from the distal end of the anchor shaft (Ref 22) at a radially-outer end of the open loop when the implantable tissue anchor is unconstrained by the deployment tool (Figure 6B-C show that the wire as shown in annotated Figure 6A above, extends from the distal end of the anchor shaft Ref 22 at a radially outer end of the open loop).  
Regarding claim 45, Chandusczko discloses that when the implantable tissue anchor is unconstrained by the deployment tool (Para [0026]; Figure 9a-h; where the anchor is deliverable using a delivery sheath (i.e. deployment tool)), if the tissue-coupling element (Ref 30, 32) were to be projected onto a plane that is perpendicular to a central longitudinal axis of the anchor shaft, the open shape would surround between 170 and 355 degrees of a point in the plane, wherein the point falls on a projection onto the plane of a line segment that terminates at (a) a site at the distal end of the wire and (b) a proximal end of the tissue-coupling element (Ref 30, 32; where Figures 2G-D, 6A-C show that the loop of the anchor is more than a half circle but less than 360 degrees and therefore if the tissue coupling element Ref 30,3 2 were to be projected onto a plane that is perpendicular to a central longitudinal axis of the shaft, the open shape would surround somewhere between 170 degrees and 355 degrees of a point in the plane; where the point is capable of falling on a projection onto the plane of a line segment that terminates at a site at the end of the wire and a proximal end of the element Ref 30, 32).  
Regarding claim 46, Chandusczko discloses that the wire comprises a shape-memory alloy that causes the wire to automatically transition to the open shape when released from being constrained by the deployment tool to being unconstrained by the deployment tool (Ref 30, 32; Para [0015], [0021], [0025], [0052], [0087], [0095]; where the wire can comprise a shape memory alloy and therefore is capable of automatically transitioning to the open shape when released from being constrained by the deployment tool).  
Regarding claim 47, Chandusczko discloses a tissue anchor system comprising the implantable tissue anchor according to Claim 35 (see the rejection of claim 35 above), wherein the implantable tissue anchor is a first implantable tissue anchor (Ref 30, 32; see Figure 6A, see below), and wherein the tissue anchor system further comprises: a second implantable tissue anchor, which is separate and distinct from the first implantable tissue anchor (Figure 6A, see below; where the second anchor is formed from a separate branch from the first anchor and is therefore distinguishable from the first anchor and consequently is interpreted as separate and distinct); and one or more tethers that couple the first implantable tissue anchor to the second implantable tissue anchor (Ref 134; where tether Ref 134 couples to the first and second anchors and is therefore interpreted as coupling the anchors to one another).  


    PNG
    media_image2.png
    395
    752
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko (US 2013/0296925).
Regarding claim 37, Chanduszko discloses all of the claimed limitations above including a tip that is larger than at least 200% of an average wire cross-sectional area of the wire but fails to explicitly disclose any dimensions of the wires or the tip including that the greatest tip outer cross-sectional area is greater than 1 mm2.  
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the greatest tip outer cross-sectional area to be greater than 1mm2 because Applicant has not disclosed that having the greatest tip outer cross-sectional area to be greater than 1mm2 provides an advantage, is used for a particular purpose or solves a stated problem or places any criticality on the dimension claimed.  One of ordinary skill in the art, furthermore would have expected Chanduszko’s tip, and applicant’s invention, to perform equally well with either the distal tip of Chanduszko or the claimed distal tip with the greatest tip outer cross-sectional area being greater than 1mm2, since both distal tips would perform the same function and using either tip would have yielded predictable results, namely, providing an atraumatic distal tip to minimize injury during insertion/movement of the tissue coupling element.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-47 have been considered but are moot in view of the new ground of rejection based on Applicant’s amendments to the claims.

Double Patenting
The Examiner notes the remarks mailed October 25, 2022 stated that Applicant is filing a terminal disclaimer to overcome the previous double patenting rejection of claims 35 and 47, however no terminal disclaimer appears to have been filed.  The previous double patenting rejection is being maintained and repeated below.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 35, 47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14, 15 of U.S. Patent No. 11,389,152.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claim 35 can be found in claims 1 and 14 of Patent ‘152.  The limitations of claims 47 can be found in claims 15 of Patent ‘152.  
Regarding claim 35, Patent ‘152 claims an apparatus comprising an implantable tissue anchor for delivery in a constrained state within a deployment tool, the implantable tissue anchor comprising: an anchor shaft (claim 1 and 14 see anchor shaft); and a tissue-coupling element, which (a) extends from a distal end of the anchor shaft, (b) comprises a wire and a tip, which is fixed to a distal end of the wire, and has, at a widest longitudinal site along the tip, a greatest tip outer cross-sectional area that equals at least 150% of an average wire cross-sectional area of the wire, and (c) is shaped as an open shape that is generally orthogonal to the anchor shaft when the tissue anchor is unconstrained by the deployment tool (see claim 1 and 14 see tissue coupling element).  
Regarding claim 47, Patent ‘152 claims that the tissue anchor is a first tissue anchor (claim 15 see first tissue anchor), and wherein the apparatus further comprises: a second tissue anchor (claim 15 see second tissue anchor), which is separate and distinct from the first tissue anchor; and one or more tethers that couple the first tissue anchor to the second tissue anchor (claim 15 see tether).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandusczko (US 2005/0273135) teach an implantable tissue anchor with a shaft, anchor head and tissue coupling element which includes a wire and an enlarged tip, where the coupling element forms an open shape generally orthogonal to the shaft. Where Chandusczko additionally teaches frustoconical section Figure 67

Forde (US 2007/0055333), Sato (US 9,510,833), Abbott (US 2007/0073337), Chandusczko (US 2007/0010851), Cahil. (US 2007/0250081) and Weiser (US 6,986,784)- teach an implantable tissue anchor with a shaft, anchor head and tissue coupling element which includes a wire and an enlarged tip, where the coupling element forms an open shape generally orthogonal to the shaft. Where Sato additionally teaches that multiple implantable anchors can be used

Frazier (US 2004/0220596)- Figures 2a, 2b, 6, 7, 13, 14, 48-51 teach an implantable tissue anchor with a shaft, anchor head and tissue coupling element which includes a wire and an enlarged tip (where for example Ref 204 can be interpreted as an enlarged tip compared to the wire connecting Ref 204, 210), where the coupling element forms an open shape generally orthogonal to the shaft.

Abbott (US 2006/0212047)- teaches implantable tissue anchor with an open shaped tissue coupling element; where multiple implantable tissue anchors can be used

   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 17, 2022